Citation Nr: 1140372	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  07-31 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a psychiatric disability other than posttraumatic stress disorder (PTSD), to include PTSD due to an in-service sexual assault.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

L. Jeng, Counsel




INTRODUCTION

The Veteran had active service from November 1986 to November 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Lincoln, Nebraska Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied entitlement to service connection for a psychiatric disability.

In a March 2009 decision, the Board, in part, denied the Veteran's claim of entitlement to service connection for a psychiatric disability.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (the Court).  
In a Joint Motion for Partial Remand, the parties moved the Court to vacate the Board's March 2009 decision pertaining to the issue of service connection for a psychiatric disability.  In a May 2010 Order, the Court granted the motion, vacated the March 2009 decision with respect to the issue of service connection psychiatric disability and remanded that  matter to the Board for further action.  

In May 2011, the Board remanded for further development and the case has been returned for adjudication. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Board remanded this matter in May 2011.  The Board specifically instructed the RO to provide the Veteran with an examination to ascertain the nature and etiology of any current psychiatric disability including specifically, an assessment as to whether any current disability is etiologically related to service.  In the remand, the Board instructed the VA examiner to "[i]dentify any psychiatric disability that is currently manifested by examination or otherwise identified in the record."  

In this regard, the Board noted in the May 2011 remand that an August 2007 VA examiner found that the Veteran's in-service adjustment disorder "abated fully" in service, and opined that the Veteran's personality disorder was not related to military service.  The VA examiner did not find a diagnosis of depression at that time, and noted that even if the Veteran had such a diagnosis, that it would not be related to service.  The VA examiner further stated that based upon the markers, he was not convinced of a military sexual trauma.  He noted that the Veteran had a history of being abused and had been treated for mental health issues prior to service entry.  He found that the Veteran exhibited PTSD and depression that existed prior to service, and during service this was a continuation of the natural progression of the PTSD.  The examiner also indicated that while the Veteran had situational depression, after the death of a family member, that fully abated.  The diagnosis remained borderline personality disorder.  The Veteran had a personality disorder which was not otherwise stated and which was not related to service.  The examiner found that the evidence was not consistent with a permanent aggravation of pre-military PTSD but rather this was a natural continuation of her PTSD.  

In the May 2011 remand, the Board also noted that the Veteran had reported two in-service stressors.  First, in 1987, her plane was struck by lightning while backing out on the runway and she locked herself in the bathroom and told the duty officer that she needed help.  Second, the Veteran has reported that she was sexually assaulted (sodomized) by her Chief Petty Officer while at a party at a friend's house. 

Pursuant to the Board's May 2011 remand, the Veteran was provided an examination in June 2011 for which the examiner indicated that the claims folder had been reviewed.  In setting forth the Veteran's history, the examiner copied the August 2007 VA examiner's report into the current examination report.  Upon evaluation of the Veteran, the examiner noted a diagnosis of major depressive disorder which he determined was less likely as not cause by any in-service stressors, including in-service sexual assault.  He also found that it was less likely as not that major depressive disorder pre-existed service.  As to the inquiry whether any pre-existing disability was aggravated by service, the examiner determined that it was less likely as not that major depressive disorder pre-existed service.  Citing to the recent progress notes, the examiner noted that the Veteran had been doing well with stable mood and a recent record noted that there was an exacerbation of symptoms due to recent stressors.  The examiner also cited to several current personal factors and indicated that the Veteran's current mood was based on those current situational stressors.  Notably absent from the VA examiner's report is an opinion as to other psychiatric disabilities "otherwise identified in the record" as directed by the Board's remand instructions.  Although the VA examiner noted the August 2007 VA examiner's findings which included a personality disorder (in addition to the depressive disorder he found on evaluation and for which he provided an opinion), he did not address the etiology of this disability.  [The Board notes that the August 2007 VA examiner also found that the Veteran had PTSD; however, this issue is not before the Board as service connection claim for PTSD was denied in the March 2009 Board decision and was dismissed by the Court in its May 2010 Order.  This is reflected in the characterization of the issue currently on appeal as listed on the first page of this document].  Additionally, the record also showed that at one point the Veteran exhibited an adjustment disorder, the etiology of which the VA examiner did not address.  The Court has held that a remand confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, on remand, a supplemental opinion must be provided. 

Accordingly, the case is REMANDED for the following actions:

1. Forward the claims files to the June 2011 VA examiner if available, and another examiner if he is not, and request an addendum to the examination.  If examination of the Veteran is necessary, then such should be arranged. 

The claims file, and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination.

The examiner must address the following:

a.  Identify any psychiatric disability that is currently manifested by examination or otherwise identified in the record (to include by not exclusive of a personality disorder and an adjustment disorder).   This should include identification for any acquired psychiatric disorder that has been manifested at any during since the Veteran filed her claim for service connection in June 2006.  

b.  For each psychiatric disability identified, is there a 50 percent probability or greater that the disability was caused by any in-service stressors (including the in-service sexual assault) identified by the Veteran or otherwise related to service?

c.  For each psychiatric disability identified, provide the likelihood that the disability preexisted service the Veteran's active military service. 

d.  For each psychiatric disability that preexisted service, is here is a 50 percent probability or greater it was aggravated by service?  The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression. 

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  The examiner must provide a rationale for the opinion provided and reconcile any opinion with any contradictory evidence of record.

2.  Notify the Veteran that it is her responsibility to report for any scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



